Citation Nr: 1241226	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-13 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD) due to personal assault during VA treatment between 1990 and 1992.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1960 to May 1961 and from February 1963 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating action of the RO in Roanoke, Virginia, which denied compensation for PTSD, pursuant to 38 U.S.C.A. § 1151.  The Veteran relocated, and the jurisdiction of his appeal is now with the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing at the RO.  A transcript has been associated with the file.

The instant matter was previously before the Board in June 2011, at which time it was remanded for further development.  Unfortunately, as will be discussed in further detail below, the issue on appeal must again be remanded to ensure compliance with the terms of the Board's June 2011 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that, after the case was returned to the Board, the Veteran submitted additional evidence to the Board that was not first considered by the RO.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).

Further, as indicated in the June 2011 Remand, in his April 2007 Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserted that his PTSD problems began during service, when he was assaulted by a dental technician.  The Board noted that, although the Veteran was denied service connection for a nervous disorder in a May 1974 Board decision and for a psychiatric disorder in a November 1990 Board decision, the RO had not addressed service connection for PTSD as a direct result of service.  The Board thus referred that issue to the agency of original jurisdiction (AOJ) for appropriate action.  Despite the referral of that issue in June 2011, there is no indication in the record that the AOJ developed and adjudicated the issue of entitlement to service connection for PTSD, as directly related to military service.  Thus, the Board does not have jurisdiction over this issue, and the claim for service connection for PTSD is once again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, supra.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

As noted in the introduction, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for PTSD due to personal assault during VA treatment between 1990 and 1992 was previously remanded by the Board in June 2011.  At that time, the Board found it necessary to remand the matter to obtain records of a lawsuit filed by the Veteran under the Federal Tort Claims Act (FTCA) against the Federal Government in the U.S. District Court for the Western District of Virginia.  The Court noted that, because the lawsuit arose from the same facts alleged in the current appeal, any discovery regarding the facts in question that had been conducted in that suit was potentially relevant to the outcome of the instant appeal.  The Board thus directed the AOJ to obtain from the U.S. District Court for the Western District of Virginia and from the U.S. Attorney's Office for the Western District of Virginia records pertaining to the evidence and court proceedings for the Veteran's suit.  The Board specifically stated that all efforts to obtain these records should be fully documented, and that the District Court and U.S. Attorney's Office should provide a negative response if records are not available.

Although the copy of the Board's June 2011 Remand contained in the claims folder indicates that the requested actions with regards to the Veteran's lawsuit against the Federal Government were "done," a review of the claims folder fails to reveal that any records pertaining to the evidence and court proceedings for the Veteran's suit were obtained on remand.  Further, it is unclear what specific actions, in any, were taken pursuant to the terms of the Board's June 2011 Remand prior to the case being returned to the Board in July 2012.  Indeed, the June 2012 Supplemental Statement of the Case (SSOC) contains no indication that any efforts were undertaken to obtain relevant records from the U.S. District Court for the Western District of Virginia or from the U.S. Attorney's Office for the Western District of Virginia.  Moreover, the record contains no negative response from either agency.

The Board notes that attached to an October 2012 Informal Hearing Presentation (IHP) is a copy of the report and recommendation of a United States Magistrate Judge in the case of Wilder v. United States of America, which report appears to have been previously submitted, as well as copy of the docket report for that case.  Notably, those documents refer to numerous pieces of potentially relevant evidence such as deposition, declaration, and interview transcripts.  While a copy of the transcript of the deposition of the alleged assaulter was submitted in October 2010, it is clear that potentially relevant evidence remains outstanding.  Accordingly, as the AOJ failed to comply with the terms of the Board's June 2011 Remand, the matter must again be remanded to attempt to obtain from the U.S. District Court for the Western District of Virginia and from the U.S. Attorney's Office for the Western District of Virginia records pertaining to the evidence and court proceedings for the Veteran's suit, as described above.  

In its June 2011 Remand, the Board also directed the AOJ to obtain from the Mountain Home VA Medical Center any additional medical and administrative records that were filed in regard to complaints against an employee or the facility by the Veteran in 1990 and 1992.  While medical records were obtained and associated with the claims folder, administrative records were not.  However, it appears from other documents submitted by the Veteran that an official complaint may not have been lodged.  Nevertheless, documents submitted with the October 2012 IHP show that the Veteran did file an Administrative Tort Claim pertaining to his alleged sexual assault, which claim was denied by VA.  Further, the report and recommendation of the United States Magistrate Judge refers to a February 1992 Administrative Tort Claim filed by the Veteran for a back injury, alleged to have occurred as a result of VA treatment.  Notably, the Veteran's alleged personal assault is reported to have occurred at the time of that treatment.  Thus, on remand, all records pertaining to any Administrative Tort Claim filed by the Veteran, to include any investigative reports or other evidence relied upon to deny any and all such claims, should be obtained and associated with the claims folder.  

The Board notes that the AOJ has not yet obtained a VA medical opinion in connection with the Veteran's claim for 38 U.S.C. § 1151 benefits.  Notably, while the Veteran has alleged that he suffers from PTSD as a result of a personal assault during VA treatment between 1990 and 1992 and VA treatment records contain a diagnosis of PTSD, it is unclear whether the Veteran indeed has PTSD as a result of his alleged personal assault during VA treatment, as the evidence also suggests PTSD due to military sexual trauma. 

As an essential element of claim for benefits under 38 U.S.C. § 1151 is the existence of a "qualifying additional disability" directly caused by the treatment furnished by VA, 38 U.S.C.A. § 1151 (West 2002 & Supp 2012); 38 C.F.R. § 3.361(d)(1) (2012), which involves medical questions that the Board itself is not competent to address, the Board finds that on remand, the AOJ should schedule the Veteran for a VA psychiatric examination in order to determine whether the Veteran indeed suffers from PTSD as a result of the alleged personal assault during VA treatment between 1990 and 1992.  See 38 U.S.C.A § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2012).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain from the appropriate VA office all records pertaining to any Administrative Tort Claim filed by the Veteran, to include any investigative reports or other evidence relied upon to deny any and all such claims.  All efforts to obtain these records should be fully documented, and a negative response should be provided if records are not available.

2.  Obtain from the U.S. District Court for the Western District of Virginia and from the U.S. Attorney's Office for the Western District of Virginia records pertaining to the evidence and court proceedings for the Veteran's suit, as described above.  The Board is particularly interested in copies of any transcripts of depositions, declarations, and interviews conducted in connection with the Veteran's suit.  All efforts to obtain these records should be fully documented, and District Court and U.S. Attorney's Office should provide a negative response if records are not available.

3.  After completion of the development requested in paragraphs one and two above, schedule the Veteran for a VA psychiatric examination in connection with his claim for compensation benefits under the provisions of 38 U.S.C. § 1151.  The entire claims file, to include a complete copy of this Remand and any documents obtain pursuant to this Remand, should be made available to, and reviewed by, the designated examiner.  A notation should be made in the evaluation report that such a review has taken place.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner should review the Veteran' claims file and test results, examine the Veteran, take a detailed history concerning the Veteran's alleged personal assault during VA treatment between 1990 and 1992, and provide an opinion as to whether the Veteran suffered additional disability, to include PTSD, as the result of the alleged personal assault incident.  If it is determined that no additional disability resulted, the physician should so state.  Also, if the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD, the examiner should comment on the PTSD diagnoses contained in the VA treatment records and state why his opinion concerning a PTSD diagnosis differs from that of the various VA clinicians who recorded a diagnosis of PTSD.

All opinions must be supported by detailed reasoning and should include, as appropriate, citation to specific evidence of record and/or medical authority.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Thereafter, readjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for PTSD due to personal assault during VA treatment between 1990 and 1992.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished an SSOC and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

